329 So. 2d 46 (1976)
Gary M. PICCIRRILLO, Appellant (Defendant),
v.
STATE of Florida, Appellee (State).
No. X-256.
District Court of Appeal of Florida, First District.
March 30, 1976.
*47 Richard W. Ervin, III, Public Defender, David J. Busch, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., Gerry B. Rose, Asst. Atty. Gen., for appellee.
MILLS, Judge.
The defendant was charged with breaking and entering with intent to commit a misdemeanor. The jury found him guilty of attempted breaking and entering. He appeals from the judgment of conviction and sentence to the state prison.
Although a number of issues are raised by this appeal, the issue which is determinative is whether the trial court erred in refusing to allow the defendant to make a proffer of testimony which the court had ruled was inadmissible.
During direct examination of the defendant's wife by his attorney, the State objected to a question which sought the reason one of the arresting officers had stopped the wife several days before the alleged offense. Although the grounds for the objection were not stated, the court sustained the objection. The defendant then requested the court to permit him to make a proffer of the testimony. The court refused to permit the proffer.
This was error. A trial court should not refuse to allow a proffer of testimony. This is necessary to insure full and effective appellate review. Francis v. State, 308 So. 2d 174 (Fla.App. 1st, 1975). We are compelled to reverse.
We have considered the other issues raised by the defendant, but under the facts in this case and the law applicable thereto, have not discussed them, because they do not involve error.
Reversed and remanded for a new trial.
BOYER, C.J., and SACK, MARTIN, Associate Judge, concur.